EXHIBIT 10.131

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO ACCENTIA BIOPHARMACEUTICALS, INC. AND BIOVEST
INTERNATIONAL, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.

 

W-        

   Warrant to Purchase up to 10,000,000    Shares of Common Stock of    Biovest
International, Inc.

WARRANT

Issue Date: October 31, 2006

ACCENTIA BIOPHARMACEUTICALS, INC., a corporation organized under the laws of the
State of Florida (the “Company”), hereby certifies that, for value received,
LAURUS MASTER FUND, LTD., or assigns (the “Holder”), is entitled, subject to the
terms set forth below, to purchase from the Company (as defined herein) from and
after the Issue Date of this Warrant and at any time or from time to time before
5:00 p.m., New York time, through the close of business October 30, 2012 (the
“Expiration Date”), up to 10,000,000 of fully paid and nonassessable shares of
common stock, $0.01 par value per share, of Biovest International, Inc.
(“Biovest”) which are, on the date hereof, issued and outstanding and owned of
record and beneficially by the Company at the Exercise Price per share (as
defined below) (the “Warrant Shares”). The number and character of the Warrant
Shares and the Exercise Price per share under this Warrant are subject to
adjustment as provided herein.

The Holder agrees to duly execute and deliver the Investment Representation
Statement attached hereto as Exhibit C (the “Investment Representation
Statement”) to the Company on or before the date hereof and acknowledges that
the Company is issuing this Warrant in reliance on the representations set forth
in the Investment Representation Statement.

As used herein, the following terms, unless the context otherwise requires, have
the following respective meanings:

(a) The term “Common Stock” means (i) Biovest’s Common Stock, par value $0.01
per share; and (ii) any other securities into which or for which any of the
securities described in the preceding clause (i) may be converted or exchanged
pursuant to a plan of recapitalization, reorganization, merger, sale of assets
or otherwise.

(b) The term “Company” shall mean Accentia Biopharmaceuticals, Inc.

 



--------------------------------------------------------------------------------

(c) The “Exercise Price” applicable under this Warrant shall be $0.01 per share.

1. Exercise of Warrant.

1.1. Number of Shares Issuable upon Exercise. From and after the date hereof
through and including the Expiration Date, the Holder shall be entitled to
receive, upon exercise of this Warrant in whole or in part, by delivery of an
original or fax copy of an exercise notice in the form attached hereto as
Exhibit A (the “Exercise Notice”), Warrant Shares, subject to adjustment
pursuant to Section 4.

1.2. Company Acknowledgment. The Company will, at the time of the exercise of
this Warrant, upon the request of the Holder, acknowledge in writing its
continuing obligation to afford to such holder any rights to which such holder
shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant. If the Holder shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
to such holder any such rights.

2. Procedure for Exercise.

2.1. Delivery of Stock Certificates, Etc., on Exercise. The Company agrees that
the Warrant Shares purchased upon exercise of this Warrant shall be deemed to be
issued to the Holder as the record owner of such shares as of the close of
business on the date on which this Warrant shall have been surrendered and
payment shall have been made for such shares in accordance herewith. As soon as
practicable after the exercise of this Warrant in full or in part, and in any
event within three (3) business days thereafter, the Company at its expense
(including the payment by it of any applicable issue taxes) will cause to be
issued in the name of and delivered to the Holder, or as such holder (upon
payment by such holder of any applicable transfer taxes) may direct in
compliance with applicable securities laws, a certificate or certificates for
the number of duly and validly issued, fully paid and nonassessable Warrant
Shares. Notwithstanding anything to the contrary set forth herein or in any
other agreement, in connection with any exercise by the Holder under this
Warrant, the Holder may deliver to the transfer agent of the Common Stock shares
of common stock of Biovest issued in the name of the Company and pledged by the
Company to the Holder as collateral in exchange for Warrant Shares, and the
transfer agent shall be permitted to issue to Holder such Warrant Shares set
forth in the exercise notice without requiring further approval from the Company
or Biovest. Any shares not so exchanged for Warrant Shares shall be returned to
Holder to retain as collateral (together with a new duly executed undated stock
power executed in blank).

2.2. Exercise.

(a) Payment shall be made in cash or by certified or official bank check payable
to the order of the Company equal to the applicable aggregate Exercise Price and
the Holder shall thereupon be entitled to receive the number of duly authorized,
validly issued, fully-paid and non-assessable Warrant Shares determined as
provided herein.

 

2



--------------------------------------------------------------------------------

3. Effect of Reorganization, Etc.; Adjustment of Exercise Price.

3.1. Reorganization, Consolidation, Merger, Dissolution, Stock Split, Dividend
or Other Distribution, Etc. In case at any time or from time to time, Biovest
shall (a) effect a reorganization, (b) consolidate with or merge into any other
person, (c) effect a stock split, dividend or other distribution or (c) transfer
all or substantially all of its properties or assets to any other person under
any plan or arrangement contemplating the dissolution of Biovest, then, in each
such case, Holder shall upon Exercise of this Warrant be entitled to purchase
the resulting security or property received by the Company in exchange or as a
result of the Warrant Shares.

3.2. Continuation of Terms. Upon any reorganization, consolidation, merger or
transfer (and any dissolution following any transfer) of Biovest referred to in
this Section 3, this Warrant shall continue in full force and effect and the
terms hereof shall be applicable to the other securities and property receivable
on or as a result of the Warrant Shares after the consummation of such
reorganization, consolidation or merger or the effective date of dissolution
following any such transfer, as the case may be.

4. Reservation of Warrant Shares Issuable on Exercise of Warrant. The Company
will at all times reserve and keep available, solely for issuance and delivery
on the exercise of this Warrant, Warrant Shares from time to time issuable on
the exercise of this Warrant.

5. Assignment; Exchange of Warrant. Subject to compliance with applicable
securities laws, this Warrant, and the rights evidenced hereby, may be
transferred by any registered holder hereof (a “Transferor”) in whole or in
part. On the surrender for exchange of this Warrant, with the Transferor’s
endorsement in the form of Exhibit B attached hereto (the “Transferor
Endorsement Form”) and together with evidence reasonably satisfactory to the
Company demonstrating compliance with applicable securities laws, which shall
include, without limitation, the provision of a legal opinion from the
Transferor’s counsel (at the Company’s expense) that such transfer is exempt
from the registration requirements of applicable securities laws, the Company at
its expense (but with payment by the Transferor of any applicable transfer
taxes) will issue and deliver to or on the order of the Transferor thereof a new
Warrant of like tenor, in the name of the Transferor and/or the transferee(s)
specified in such Transferor Endorsement Form (each a “Transferee”), calling in
the aggregate on the face or faces thereof for the number of shares of Common
Stock called for on the face or faces of the Warrant so surrendered by the
Transferor.

6. Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of any such loss, theft or destruction of this Warrant, on delivery of
an indemnity agreement or security reasonably satisfactory in form and amount to
the Company or, in the case of any such mutilation, on surrender and
cancellation of this Warrant, the Company at its expense will execute and
deliver, in lieu thereof, a new Warrant of like tenor.

7. Registration Rights. The Holder has been granted certain piggy-back
registration rights by the Company and Biovest. These registration rights are
set forth in a Consent entered into by the Company, Biovest, certain other
parties and Holder dated as of the date hereof, as the same may be amended,
modified and/or supplemented from time to time.

 

3



--------------------------------------------------------------------------------

8. Maximum Exercise. Notwithstanding anything herein to the contrary, in no
event shall the Holder be entitled to exercise any portion of this Warrant in
excess of that portion of this Warrant upon exercise of which the sum of (1) the
number of shares of Common Stock beneficially owned by the Holder and its
Affiliates (other than shares of Common Stock which may be deemed beneficially
owned through the ownership of the unexercised portion of the Warrant or the
unexercised or unconverted portion of any other security of the Holder subject
to a limitation on conversion analogous to the limitations contained herein) and
(2) the number of shares of Common Stock issuable upon the exercise of the
portion of this Warrant with respect to which the determination of this proviso
is being made, would result in beneficial ownership by the Holder and its
Affiliates of any amount greater than 4.99% of the then outstanding shares of
Common Stock (whether or not, at the time of such exercise, the Holder and its
Affiliates beneficially own more than 4.99% of the then outstanding shares of
Common Stock). As used herein, the term “Affiliate” means any person or entity
that, directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a person or entity, as such terms
are used in and construed under Rule 144 under the Securities Act. For purposes
of the proviso to the second preceding sentence, beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and Regulations 13D-G thereunder, except as otherwise provided
in clause (1) of such proviso. The limitations set forth herein (x) may be
waived by the Holder upon provision of no less than sixty one (61) days prior
notice to the Company and (y) shall automatically become null and void following
notice to the Company upon the occurrence and during the continuance of an Event
of Default (as defined in the Note referred to in the Note and Warrant Purchase
Agreement dated as of the date hereof among the Holder and the Company (as
amended, modified, restated and/or supplemented from time to time, the “Purchase
Agreement”)).

9. Transfer on the Company’s Books. Until this Warrant is transferred on the
books of the Company, the Company may treat the Holder as the absolute owner of
the Warrant and treat the Company as the absolute owner of the Warrant Shares
for all purposes, notwithstanding any notice to the contrary.

10. Notices, Etc. All notices and other communications from the Company to the
Holder and from the Holder to the Company shall be mailed by first class
registered or certified mail, postage prepaid, at such address as may have been
furnished to the Company in writing by such holder or, until any such holder
furnishes to the Company an address, then to, and at the address of, the last
Holder who has so furnished an address to the Company.

11. Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought. THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.
ANY ACTION BROUGHT CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS WARRANT
SHALL BE BROUGHT ONLY IN THE STATE COURTS OF NEW YORK OR IN THE FEDERAL COURTS
LOCATED IN THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT THE HOLDER MAY CHOOSE
TO WAIVE THIS PROVISION AND BRING AN ACTION OUTSIDE THE STATE OF NEW YORK. The
individuals executing this Warrant on behalf of the Company agree to submit to
the jurisdiction

 

4



--------------------------------------------------------------------------------

of such courts and waive trial by jury. The prevailing party shall be entitled
to recover from the other party its reasonable attorneys’ fees and costs. In the
event that any provision of this Warrant is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of this Warrant. The headings in this
Warrant are for purposes of reference only, and shall not limit or otherwise
affect any of the terms hereof. The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision hereof. The Company acknowledges that legal counsel participated
in the preparation of this Warrant and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Warrant to favor any party
against the other party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.

 

    ACCENTIA BIOPHARMACEUTICALS,
INC.

WITNESS:

          By:  

/s/ Francis E. O’Donnell, Jr.

 

    Name:   Francis E. O’Donnell, Jr.

/s/Steven Arikian

 

    Title:   CEO

 

6



--------------------------------------------------------------------------------

Exhibit A

FORM OF SUBSCRIPTION

(To Be Signed Only On Exercise Of Warrant)

 

TO: Accentia                                     
         Biopharmaceuticals,                            
                            Inc.

Attention:      Chief Financial Officer

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby irrevocably elects to purchase (check applicable box):

                                              Warrant Shares

The undersigned herewith makes payment of the full Exercise Price for such
shares at the price per share provided for in such Warrant, which is
$            . Such payment takes the form of:

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to                                  whose address is
                                                     .

The undersigned represents and warrants that it is an “Accredited Investor,” as
such term is defined in Rule 501(a) of Regulation D promulgated under the
Securities Act of 1933.

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”) or pursuant to an exemption from
registration under the Securities Act.

 

Dated:                       (Signature must conform to name of Holder as
specified on the face of the Warrant)                  Address:                 
  

 

A-1



--------------------------------------------------------------------------------

Exhibit B

FORM OF TRANSFEROR ENDORSEMENT

(To Be Signed Only On Transfer Of Warrant)

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the number of Warrant Shares opposite the
name(s) of such person(s) and appoints each such person Attorney to transfer its
respective right on the books of the Company with full power of substitution in
the premises.

 

Transferees        Address                 Warrant to
purchase The
Number of
Warrant
Shares
set forth
below                                                                          
                                                

 

         Dated:                       (Signature must conform to name of Holder
as specified on the face of the Warrant)                 Address:               
                            SIGNED IN THE PRESENCE OF:                          
(Name)

ACCEPTED AND AGREED:

      

[TRANSFEREE]

                        (Name)       

 

B-1



--------------------------------------------------------------------------------

Exhibit C to Warrant

INVESTMENT REPRESENTATION STATEMENT

Shares of Common Stock of

BIOVEST INTERNATIONAL, INC.

In connection with the purchase through the exercise of a warrant of the
above-listed shares of Common Stock (the “Securities”), the undersigned hereby
represents to Accentia Biopharmaceuticals, Inc. (the “Company”) as follows:

The Securities will be acquired for investment for its own account, not as a
nominee or agent, and not with a view to the sale or distribution of any part
thereof, and the undersigned has no present intention of selling, granting
participation in or otherwise distributing the same in violation of the
Securities Act of 1933, as amended (the “Act”).

The undersigned understands that the Securities issuable upon exercise of the
Warrant at the time of issuance may not be registered under the Act, and
applicable state securities laws, on the ground that the issuance of such
securities is exempt pursuant to Section 4(2) of the Act and/or Regulation D -
Rule 506 thereunder and state law exemptions relating to offers and sales not by
means of a public offering, and that the Company’s reliance on such exemptions
is predicated on the undersigned’s representations set forth herein.

The undersigned understands that the Securities have not been registered under
the Securities Act or applicable state securities laws, and may be offered and
sold under an exemption from registration provided by such laws and the rules
and regulations thereunder. The undersigned agrees that in no event will it make
a disposition of the Securities unless and until the Securities are registered
under the Act or sold pursuant to Rule 144, or it shall have furnished the
Company and the Issuer with an opinion of counsel satisfactory to the Company
and the Issuer and their respective counsel to the effect that registration of
the Securities is not required to effect such disposition.

No representations or promises have been made concerning the marketability or
value of the Securities.

The representations and warranties made by the undersigned herein are made by
the undersigned with the intent that they be relied upon by the Company in
determining the compliance of issuance of the shares with exemptions from
federal or state securities laws.

The following information is needed to determine whether issuance of the
Securities by the Company is legally permitted.

The undersigned understands that this questionnaire is to enable the Company to
discharge its responsibilities under federal and state securities laws and that
the Company will

 

B-1



--------------------------------------------------------------------------------

rely on the information contained herein. Accordingly, the undersigned
represents and warrants to the Company that:

(a) the information contained herein is complete and accurate and may be relied
on by the Company; and

(b) the undersigned is an “Accredited Investor” within the meaning of Rule 501
of Regulation D of the Act, as presently in effect, because the undersigned is a
corporation or partnership, not formed for the specific purpose of acquiring the
securities, with total assets in excess of $5,000,000, or is entity in which all
of the equity owners are accredited investors.

 

Dated:

 

 

 

   

 

 

      (Typed or Printed Name)      

 

By:

 

 

 

        (Signature)      

 

 

      (Title)

 

2